Citation Nr: 1001515	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 27, 
2002 for service connection for hearing loss, to include 
consideration of whether there is clear and unmistakable 
error (CUE) in December 1969 and June 1991 rating decisions. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1969, and has additional service in the Army National Guard 
between September 1981 and September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to service connection for 
hearing loss and assigned the same a 70 percent disability 
rating, effective February 27, 2002.


FINDINGS OF FACT

1.  In a final rating decision issued in December 1969, the 
RO denied the Veteran's claim of entitlement to service 
connection for hearing loss.

2.  The December 1969 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

3.  In a final rating decision issued in June 1991, the RO 
reopened and denied the Veteran's claim of entitlement to 
service connection for hearing loss.

4.  The June 1991 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.

5.  On February 27, 2002, VA received the Veteran's 
application to reopen his claim of entitlement to service 
connection for hearing loss.

6.  In a September 2006 rating decision, service connection 
was granted for hearing loss, effective February 27, 2002, 
the date of receipt of the application to reopen the service 
connection claim.

CONCLUSIONS OF LAW

1.  The December 1969 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The December 1969 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
hearing loss was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2009).

3.  The June 1991 rating decision that denied the Veteran's 
claim of entitlement to service connection for hearing loss 
is final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

4.  The June 1991 rating decision that denied the Veteran's 
claim of entitlement to service connection for hearing loss 
was not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105 (2009).

5.  The criteria for an effective date earlier than February 
27, 2002, for a grant of service connection for hearing loss, 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Relevant to the CUE aspect of the Veteran's claim, the Court 
has noted that, insofar as CUE claims are not conventional 
appeals, and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged, such that no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a CUE 
case because "there is nothing further that could be 
developed").

Relevant to the earlier effective date aspect of the 
Veteran's claim, the Board observes that a claim for an 
earlier effective date for the grant of service connection is 
a downstream issue from the original award of such benefit.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that where 
a claim has been substantiated after enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  

In this case, the Veteran's service connection claim was 
granted and an effective date was assigned in the September 
2006 rating decision on appeal.  As such, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board notes that 
pertinent medical evidence was reviewed by the RO in 
connection with the adjudication of the Veteran's service 
connection claim.  However, regarding his effective date 
claim, as the Veteran has been assigned the earliest possible 
effective date under VA regulations, namely the date of 
receipt of his application to reopen his claim for service 
connection, and his arguments on appeal are limited to his 
interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that 
would help substantiate the Veteran's claim.  VA's General 
Counsel has held that in cases where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
of, or assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. §§ 
5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

CUE

The Veteran contends, in an April 2008 statement, that the 
December 1969 and June 1991 rating decisions that denied 
service connection for hearing loss should be revised or 
reversed due to CUE.  The Veteran contends that the December 
1969 rating decision failed to consider the short period of 
time between discharge from service and the time of the 
claim.  The Veteran contends that the June 1991 rating 
decision failed to consider that the Army acknowledged his 
hearing loss and provided a waiver for the same at the time 
of his enlistment into service in the Army National Guard.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a) (2009).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" is a very specific and rare 
kind of error, of fact or law, that is undebatable, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE, it must be determined:  (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied; (2) that 
an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that, had 
the error not been made, the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  

Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

At the time of the December 1969 rating decision, the 
evidence of record included the Veteran's service treatment 
records reflecting service during active duty from July 1966 
to September 1969.  The RO determined that the Veteran's 
service treatment records were silent for a diagnosis of 
hearing loss, and that hearing loss was not shown by the 
evidence of record.  The Veteran, as discussed above, 
contends that because he had been separated from active duty 
for such a short period of time, there should have been no 
question as to the relationship between his hearing loss and 
his period of service.  

The law at the time of the December 1969 rating decision 
provided that service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1969).

Review of the evidence of record at the time of the December 
1969 rating decision indicates that the Veteran's service 
treatment records reflecting service during active duty from 
July 1966 to September 1969 were silent for a diagnosis of 
hearing loss.  Reports of Medical Examination and Medical 
History dated in January 1966 were silent for complaint or 
diagnosis of hearing loss.  Report of Medical Examination 
dated in September 1969 does not include results of 
audiometric testing.  Report of Medical History dated at that 
time indicates that while the Veteran reported a history of 
hearing loss, the examiner determined that such was not 
medically significant.  Thus, there was no evidence of 
record, at that time, of diagnosed hearing loss.
The Board notes that the RO did not specifically note results 
of audiometric testing conducted in June 1966, indicating 
decreased hearing acuity in the right ear.  However, as this 
item of evidence showed the presence of hearing loss prior to 
entrance into service, consideration of the same would not 
have resulted in a manifestly different outcome.  

On the basis of the evidence of record at the time of the 
December 1969 rating decision, the Board cannot conclude that 
such decision was clearly and unmistakably erroneous.

At the time of the June 1991 rating decision, the evidence of 
record included the Veteran's service treatment records 
reflecting treatment during active duty from July 1966 to 
September 1969 and service treatment records reflecting 
treatment during service in the Army National Guard from 
September 1981 to September 1990.  Also of record was a 
report of VA examination dated in December 1990.  The RO 
noted that a National Guard enlistment exam showed right ear 
hearing loss, and a VA examination revealed noncompensable 
hearing loss, hearing loss was not shown to have been 
aggravated to a compensable degree.  The Veteran, as 
discussed above, contends that he had a waiver at the time of 
his enlistment into service in the Army National Guard 
specifically due to his hearing loss.  

The law at the time of the June 1991 rating decision 
provided, as it did in December 1969, that service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (1990).  

Further, the law at the time of the June 1991 rating decision 
provided that a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (1990).  

The law at the time of the June 1991 rating decision provided 
a definition for hearing loss at 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.303(a) (1990).  

Also relevant to the June 1991 rating decision, the Board 
notes that evaluations of bilateral defective hearing ranged 
from noncompensable to 100 percent.  The basic method of 
rating hearing loss involved audiological test results of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
established eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1990).

Review of the evidence of record at the time of the June 1991 
rating decision indicates that the Veteran entered and 
separated from service in the Army National Guard with VA-
compliant, but noncompensable, hearing loss.  Record of VA 
examination dated in December 1990 indicates that the Veteran 
had VA-compliant, but also noncompensable, hearing loss.  
Specifically, at the time of audiometric testing in December 
1990, the pure tone thresholds, in decibels, were as follows:

HERTZ
1000 2000 3000 4000 RIGHT 5 60 65 70  LEFT 0 75 80 90

The averages were 50 in the right ear and 61.25 in the left 
ear.  Speech recognition ability was 96 percent in the right 
ear and 92 percent in the left ear.

For the right ear, the average pure tone threshold of 50 
decibels, along with a speech discrimination rate in the 96 
percentile warranted a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 61.25 decibels, along with a speech 
discrimination rate in the 92 percentile warranted a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral II, 
the appropriate rating is 0 percent under DC 6100.  38 C.F.R. 
§ 4.85 DC 6100 (1990).

Thus, there was no evidence of record at the time of the June 
1991 rating decision that the Veteran's hearing loss, 
existing prior to entry into service in the Army National 
Guard, increased in severity to a compensable level.  

The Board notes that the RO did not specifically note the 
waiver associated with the Veteran's August 1981 Report of 
Physical Examination.  Such waiver, of record at the time of 
the June 1991 rating decision, indicates that the Veteran was 
accepted into service in the Army National Guard despite VA-
compliant hearing loss.  However, as the existence of VA-
compliant hearing loss at the time of entry into service in 
the Army National Guard was not in dispute, consideration of 
the same would not have resulted in a manifestly different 
outcome.  

On the basis of the evidence of record at the time of the 
June 1991 rating decision, the Board cannot conclude that 
such decision was clearly and unmistakably erroneous.

The Veteran sought to reopen his claim of entitlement to 
service connection for hearing loss in February 2002.  By a 
December 2005 Board decision, the Veteran's claim was 
reopened and additional development was ordered.  The Veteran 
underwent VA audiological examination in July 2006, an 
opinion linking his current hearing loss to his period of 
active service was rendered, and the claim was subsequently 
granted.  

The determination of whether a prior rating decision was 
clearly and unmistakably erroneous must be based on the 
record and the law that existed when that decision was made.  
See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Because the evidence demonstrating that the Veteran's current 
hearing loss was related to his period of active service was 
not of record until July 2006, after the date of the December 
1969 and June 1991 rating decisions, such evidence can have 
no bearing on the Veteran's claim of CUE in the December 1969 
and June 1991 rating decisions.

Therefore, the Board finds that the December 1969 and June 
1991 rating decisions were reasonably supported by the 
evidence of record at the time they were promulgated and were 
consistent with the laws and regulations then in effect.  
There is no evidence that the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  See Russell, supra.  Moreover, there is 
no indication that there was any error in the December 1969 
and June 1991 rating decisions that compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo, supra.

To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decisions in December 1969 and June 1991, the Board 
emphasizes that such disagreement with how the facts were 
weighed is insufficient to constitute CUE.  See Russell, 
Fugo, supra.  The Board observes that the Veteran's remedy at 
that time was to appeal the December 1969 and June 1991 
decisions to the Board.  He did not do so and the Board may 
not now reweigh the facts as considered in December 1969 and 
June 1991.

In sum, the Veteran has not identified any specific findings 
or conclusions in the December 1969 and June 1991 rating 
decisions that were undebatably erroneous. The record does 
not reveal any kind of errors of fact or law in the December 
1969 and June 1991 rating decisions that, when called to the 
attention of later reviewers, compels the conclusions to 
which reasonable minds could not differ that the results 
would have been manifestly different but for the errors.  
Thus, the criteria for a finding of CUE have not been met and 
the Veteran's motion to revise or reverse the December 1969 
and June 1991 rating decisions must be denied.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than February 27, 2002 for service connection for 
hearing loss.  The Veteran reasons that once service 
connection was established by a September 2006 RO rating 
decision, the effective date should correspond to the date of 
the claim for the same he filed immediately following his 
separation from service in 1969.  

A review of the evidence of record indicates that the Veteran 
filed a claim of entitlement to service connection for 
hearing loss in October 1969.  The RO denied this claim and 
notified the Veteran of the decision and of his appellate 
rights by way of a letter dated in December 1969.  In 
September 1990, the Veteran filed a claim of entitlement to 
service connection for hearing loss.  The RO denied his claim 
and notified the Veteran of the decision and of his appellate 
rights by way of a letter dated in June 1991.  The claims 
file contains no indication that a notice of disagreement or 
an appeal was filed subsequent to the notification letters 
dated in December 1969 or June 1991.  Therefore those are 
final decisions.  38 U.S.C.A.      § 7105(a)(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.1103 (2009).

On February 27, 2002, the Veteran filed a claim of 
entitlement to service connection for hearing loss.  The RO 
denied his claim on the basis that no new and material 
evidence had been submitted and notified the Veteran of the 
decision and of his appellate rights by way of a letter dated 
in September 2002.  The Veteran perfected his appeal and the 
issue came before the Board in December 2005.  At that time, 
the Board reopened the Veteran's previously denied claim of 
entitlement to service connection for hearing loss.  By a 
September 2006 RO rating decision, the Veteran's claim of 
entitlement to service connection for hearing loss was 
granted, and the same was assigned a 70 percent disability 
rating, effective February 27, 2002, the date of the 
Veteran's claim. 

The effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R.     
§ 3.400 (2009).  However, the effective date based on the 
submission of new and material evidence received after a 
final disallowance of a claim is the date of receipt of a new 
claim or date entitlement arose, whichever is later.  38 
C.F.R.                     § 3.400(q)(1)(ii).  

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.151(a) (2009).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA, from a claimant, his or her duly 
authorized representative, a member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R.      § 
3.155(a) (2009).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Based on the record, the Board finds that the RO was correct 
in assigning February 27, 2002 as the effective date for the 
grant of service connection for hearing loss. That date 
represented the first request for service connection for 
hearing loss following the final June 1991 rating decision 
that denied the Veteran's claim for the same.  

It is settled law that the effective date for the grant of 
service connection following a final decision is the date of 
the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 
248 (2002) (the Court thus holds that the effective date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monthly benefits no earlier than the date that the 
claim for reopening was filed.)  The Court explained that the 
statutory framework did not allow an effective date back to 
the original claim as a possible effective date for an award 
of service-connected benefits that is predicated upon a 
reopened claim.
The Board has noted that pursuant to § 3.156(c), a final 
decision will be reconsidered when new and material evidence, 
in the form of service records, results in the reopening of a 
claim and a retroactive evaluation may be assigned.  See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2).  The 
Board finds, however, that the grant of service connection 
for was not based on the addition of any service department 
record.  On the contrary, service connection was granted for 
hearing loss on the bases of an opinion rendered at the time 
of a July 2006 VA audiological evaluation and an opinion 
rendered by the Veteran's private treatment provider in 
October 2002.  As a result, the provisions of 3.156(c) do not 
provide a basis for an effective date earlier than February 
27, 2002.

In summary, a formal or informal claim of entitlement to 
service connection for hearing loss was not received between 
the date of the notification of the June 1991 rating decision 
that denied service connection for the same, and the request 
to reopen such claim received on February 27, 2002.  
Accordingly, the claim for an effective date earlier than 
February 27, 2002 for the grant of service connection for 
hearing loss is not established.


ORDER

An effective date earlier than February 27, 2002, for the 
grant of service connection for hearing loss, to include on 
the basis of CUE in the December 1969 and June 1991 rating 
decisions, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


